Citation Nr: 0919742	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  97-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Philadelphia, Pennsylvania.  The Board has remanded 
this appeal for additional development on three earlier 
occasions:  June 2001, February 2005, and September 2007.  

During the pendency of his appeal, the Veteran testified at 
two central office Board hearings before different Veterans 
Law Judges.  Therefore, his appeal must be decided by a 
three-judge panel.  See 38 C.F.R. § 19.3(a) (2008).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
does not show clear and unmistakable evidence that an 
acquired psychiatric disorder existed prior to service.

2.  The preponderance of the competent and credible evidence 
is against finding that an acquired psychiatric disorder was 
present in-service, a psychosis manifested its self to a 
compensable degree in the first post-service year, or that an 
acquired psychiatric disorder is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during military service nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1111, 1112, 1113, 
1131, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in 
November 2003, August 2006, and October 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

While the 38 U.S.C.A. § 5103(a) notice was not provided prior 
to the June 1997 adjudication of the issue on appeal, the 
Board finds that providing the Veteran with this notice 
followed by a readjudication of the claim in the November 
2008 supplemental statement of the case "cures" the timing 
problem associated with the lack of notice prior to the 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

Moreover, the Board finds that even if the November 2003, 
August 2006, and October 2007 letters failed to provide the 
Veteran with adequate 38 U.S.C.A. § 5103(a) notice, that this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim after reading these letters as well as 
the June 1997 rating decision; August 1997 statement of the 
case; June 2001, February 2005, and September 2007 Board 
remands; and December 2000, April 2004, May 2006, and 
November 2008 supplemental statements of the case.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims files all identified and available service and post-
service medical records including the Veteran's records on 
file with the Social Security Administration.

While the record shows that VA obtained a medical opinion as 
to whether the Veteran's bipolar disorder pre-existed 
military service and was aggravated by such service (see 
February 2004 VA examination; April 2005 addendum), it does 
not show that a similar opinion was obtained as to whether 
his current psychiatric disorders were directly due to his 
military service.

Nonetheless, the Board finds that VA adjudication of the 
current appeal may go forward without such an opinion because 
service treatment records are negative for complaints, 
diagnoses, or treatment for an acquired psychiatric disorder 
and the post-service records are negative for complaints, 
diagnoses, or treatment for an acquired psychiatric disorder 
for over two decades thereafter.  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (a medical examination conducted in 
connection with claim development can not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (VA is not 
obligated to provide an examination for a medical nexus 
opinion where the supporting evidence of record consists only 
of a lay statement).  

Lastly, the Board notes that the Board's September 2007 
remand directed the RO to obtain the Veteran's treatment 
records from a "Dr. Zerla" (a/ka/ Auerlio Zerla, M.D., of 
Washington County Hospital).  Moreover, in November 2007, VA 
obtained the Veteran's records from Washington County 
Hospital.  Therefore, no further action is required by VA to 
comply with the September 2007 remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).    

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

The Veteran contends that his acquired psychiatric disorder 
preexisted military service and was aggravated by such 
service or that his current acquired psychiatric disorder was 
directly caused by his military service.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  A psychosis, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) [noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Aggravation

As to whether the Veteran's acquired psychiatric disorder 
pre-existed military service, in June 2004 VA received a 
letter from J.A.M. a friend of the appellant who reported 
that she was a registered nurse with more than thirty two 
years experience in psychiatric nursing.  J.A.M. had known 
the Veteran since 1959 when they were seniors in high school 
and had dated the Veteran for the latter part of their senior 
year and into his first few years of military service.  She 
reported that the Veteran, prior to active duty, was 
egocentric and occasionally had odd though patterns and 
erratic behavior.  Moreover, she reported that his classmates 
saw him as different.  Thereafter, she concluded based on his 
pre-service behavior and his behavior when they met again 
post-service in 1971 and 1993 that the Veteran "was 
beginning to demonstrate early bipolar symptoms in high 
school . . . [and s]ince bipolar disorder usually becomes 
apparent in males about age 20, I am sure that the behaviors 
that I saw in 1971 were already present in 1961 . . . It is 
my perspective that the failure to identify the problem and 
initiate treatment [while on active duty] exacerbated his 
[bipolar disorder]."  

The Veteran was having a problem with psychosomatic chest 
pain in February 1963.  However, service treatment records, 
including the March 1959, June 1959, and July 1959 entrance 
examinations and the May 1963 separation examination, are 
otherwise negative for complaints, diagnoses, or treatment 
for an acquired psychiatric disorder.  Moreover, the post-
service record does not show the Veteran being diagnosed with 
a bipolar disorder until 1987, depression until 1988, and 
schizophrenia until 1997- at least two decades after his 
separation from military service.  See letter from Orlando T. 
Collado, M.D., dated in March 1987; letter from Trevor D. 
Glenn, M.D., dated in June 1987; VA treatment records dated 
in April 1988 and May 1988; VA examinations dated in May 1997 
and May 1998.  Furthermore, in the April 2005 addendum to the 
February 2004 VA examination it was opined by a psychologist, 
after a review of the record on appeal including the June 
2004 letter from the Veteran's friend and registered nurse, 
that while the letter "offers additional information, [it] 
does not provide adequate information or diagnostic criteria 
to support a diagnosis of Bipolar Disorder prior to the 
patient's military service.  It does appear from her account, 
however, that he was able to function when she knew him and 
that serious impairment arose sometime during his military 
service.  Further conclusions, such as pertaining to the 
'[n]atural progression of the disease would not be 
substantiated.'"

The Board finds more credible the April 2005 VA opinion than 
the June 2004 opinion provided by the Veteran's friend and 
registered nurse for the following reasons:  the VA opinion 
was provided by a psychologist instead of a registered nurse; 
the friend and registered nurse did not report that she ever 
actively participated in the Veteran's psychiatric treatment 
despite knowing the Veteran for over forty five years and 
worked in the psychiatric field as a registered nurse for 
more than thirty two years; and the VA opinion was provided 
after a review of the record on appeal and is more consistent 
with the evidence found in that record which is negative for 
a diagnosis of an acquired psychiatric disorder in-service or 
for over two decades thereafter.  See, for example, Black v. 
Brown, 10 Vet. App. 279, 284 (1997); request denied, 
10 Vet. App. 279 (1997); reconsideration denied, 
11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 884 (Fed. 
Cir. 1999) (holding that a registered nurse's opinion 
regarding the etiology of the Veteran's disability was not 
probative medical evidence because the nurse was the 
claimant's wife, she did not have special knowledge regarding 
the his disease process, she had never participated in his 
treatment, and the post-service records did not otherwise 
contain a qualified medical opinion indicating that there was 
a medical nexus between the appellant's current disease 
process and his service-connected disability.); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Given the above, the Board finds that the Veteran has not 
presented clear and unmistakable evidence to rebut the 
presumption that he entered military service in a sound 
condition.  38 U.S.C.A. §§ 1111, 1112, 1113, 1132, 1153; 
38 C.F.R. §§ 3.304, 3.306.  Since the record does not contain 
clear and unmistakable evidence demonstrating that an 
acquired psychiatric disorder existed prior to service, the 
next question for the Board to consider is whether his 
current acquired psychiatric disorders were directly caused 
by his military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

Direct Service Connection

As to service incurrence under 38 C.F.R. § 3.303(a), while 
the Veteran's friend and registered nurse in June 2004 opined 
that the Veteran was suffering for a bipolar disorder while 
on active duty, his service treatment records, including 
March 1959, June 1959, and July 1959 entrance examinations 
and the May 1963 separation examination are negative for 
complaints, diagnoses, or treatment for a psychiatric 
disorder except for a February 1963 service treatment record 
noting a problem with psychosomatic chest pain.  Therefore, 
entitlement to service connection for an acquired psychiatric 
disorder based on in-service incurrence must be denied. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1963 and 
first being diagnosed with a bipolar disorder in 1987, 
depression in 1988, and schizophrenia in 1997, is persuasive 
evidence against continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Maxson, supra; See also letter from Dr. 
Collado dated in March 1987; letter from Dr. Glenn dated in 
June 1987; VA treatment records dated in April 1988 and May 
1998; and VA examinations dated in May 1997 and May 1998. 

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, he is competent to report that he had problems 
concentrating or hearing voices since service.  See Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).   Likewise, 
the Veteran's ex-employer, M.L., a veterinarian, is competent 
to give evidence about what she observed when the Veteran 
worked for her from May 1963 to August 1963 including the 
fact that his behavior was eccentric and erratic at that 
time.  However, while competent to note behavior in the 
Veteran that she considered to be abnormal, M.L. is not 
competent to render a diagnosis of an acquired psychiatric 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In particular, M.L. is not competent to report that 
at that time the Veteran had "delusions of grander" or 
diagnosis him with a "brain disorder".  In this regard, the 
Board observes that M.L., as a veterinarian, holds a 
doctorate-level degree in a field that is closely related to 
medicine, this does not allow her to make medical diagnoses 
in human patients (as her expertise is restricted to diseases 
and disorders in animals).  

Moreover, the Veteran's claim of having problems with 
concentration or hearing voices since service and the 
observations of J.A.M. and M.L. are contrary to what is found 
in the in-service and post-service medical records including 
the May 1963 separation examination.  In these circumstances, 
the Board gives more credence to the independent medical 
evidence of record, which is negative for complaints, 
diagnoses, or treatment for an acquired psychiatric disorder 
for over two decades post-service, than the Veteran's claims 
and statements from J.A.M and M.L.  Therefore, entitlement to 
service connection for an acquired psychiatric disorder based 
on post-service continuity of symptomatology must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the April 2005 addendum reported, as to the June 2004 opinion 
provided by the Veteran's friend and registered nurse, that 
"[i]t does appear from her account, however, that he was 
able to function when she knew him and that serious 
impairment arose sometime during his military service."  
However, the Board does not find this opinion credible to 
establish a nexus between the Veteran's current bipolar 
disorder and his military service given the fact that while a 
July 1959 service treatment records noted a one time problem 
with psychosomatic chest pain, the in-service and post-
service record is negative for an acquired psychiatric 
disorder until over two decades after the Veteran's 
separation from military service.  Additionally, the VA 
examiner that provided the April 2005 addendum earlier opined 
in February 2004, after a review of the record on appeal and 
an examination of the Veteran, that "[w]hether or not these 
symptoms [of his bipolar disorder] first occurred during his 
military years or later is almost impossible to ascertain.  
There are no records that he went to a psychiatrist or 
reported symptoms during his military years but the patient 
reported [his] symptoms start[ed] then; although, he said 
that he avoided reporting them or asking to see a 
psychiatrist because of the stigma associated with it."  

Similarly, while a January 2005 VA treatment record includes 
a statement by a VA healthcare professional that "[t]here is 
little doubt, from his account, that he was suffering from 
the mood/though disorder during his military experience" and 
a July 2005 VA treatment record includes a statement by a VA 
healthcare professional that he has a long history of bipolar 
disorder with psychotic features dating back to his service 
in the Navy, the Board does not find these statements 
credible because they are based on an inaccurate factual 
premise - that service treatment records document complaints, 
diagnoses, or treatment for an acquired psychiatric disorder 
when, in fact, they are negative for a psychiatric disorder, 
except for psychosomatic chest pain, and the post-service 
record is likewise negative for a an acquired psychiatric 
disorder for at least two decades after his separation from 
military service.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2005).  

Likewise, while an April 2005 VA treatment record includes a 
statement by a VA healthcare professional to the Veteran 
regarding mental illnesses usually beginning during the late 
teens and early 20's "which is the time he was in the 
Navy," the Board does not find this generic statement, which 
does not address the facts in this particular case with any 
degree of medical certainty, to amount to competent or 
credible medical evidence.  See Mattern v. West, 
12 Vet. App. 222, 228 (1999).  

Similarly, the May 1988 VA treatment record that diagnosed 
depression also included the opinion that it was secondary to 
his legal problems.  Moreover, a July 2005 VA treatment 
record includes a statement by a VA healthcare professional 
in which she reported that she could not write the Veteran a 
letter stating that his bipolar illness was due to his 
military service because she was not convinced that his 
service is responsible.  Lastly, while the Veteran and his 
representative have claimed his acquired psychiatric 
disorders were caused by his military service, the Board does 
not find these lay assertions credible because as lay persons 
they do not have the required medical expertise to give such 
an opinion.  Evans, supra; Espiritu, supra.  

Therefore, the Board also finds that service connection for 
an acquired psychiatric disorder is not warranted based on 
the initial documentation of the disability after service 
because there is no competent and credible medical evidence 
in the record of a causal association or link between the 
post-service acquired psychiatric disorders and an 
established injury, disease, or event of service origin the 
claim.  See 8 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred therein).

Likewise, the Board finds that service connection is not 
warranted for an acquired psychiatric disorder on a 
presumptive basis under 38 C.F.R. §§ 3.307, 3.309 because the 
record does not show the Veteran being diagnosed with a 
psychosis in the first post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for an 
acquired psychiatric disorder.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder is 
denied.




________________________                                      
________________________
        DAVID L. WIGHT		         DEBORAH W. 
SINGLETON
  Acting Veterans Law Judge			     Veterans Law 
Judge
   Board of Veterans' Appeals		            Board of 
Veterans' Appeals



__________________________
MICHELLE L. KANE
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


